*667MEMORANDUM *
The declaratory judgment action brought by the United Employers Voluntary Employees Beneficiary Association I (“UEVEBA”) and its trustees against the Department of Labor is dismissed for lack of standing. UEVEBA sought a declaratory judgment requiring the Department to recant a purely advisory opinion that carries no force of law and that others are free to accept or to reject. Appellants thus have not alleged the existence of a justiciable case or controversy. See Warth v. Seldin, 422 U.S. 490, 498-99, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975). The district court’s dismissal of the action is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.